     Case 8:19-cr-00061-JVS Document 398-1 Filed 01/18/21 Page 1 of 4 Page ID #:5863




 1    H. Dean Steward, SBN 85317
      107 Avenida Miramar, Ste. C
 2    San Clemente, CA 92672
      Tel (949) 481-4900
 3    Fax (949) 497-6753
 4    Attorney for Defendant
      MICHAEL JOHN AVENATTI
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9    UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
10                Plaintiff,                         [PROPOSED] ORDER
11                       v.
12    MICHAEL JOHN AVENATTI,
13                Defendant.
14
15          Good cause having been shown, it is ordered that Defendant Michael John
16    Avenatti’s Motion For An Order Requiring the Government’s Prompt Compliance With
17    the Due Process Protections Act and Advising the Government of the Consequences for
18    Failing to Comply is granted.
19          This Order is entered pursuant to the Due Process Protections Act, P.I. No. 116-
20    182, 134 Stat. Ann. 894 (the “Act”) and Federal Rule of Criminal Procedure 5(f). The
21    Government is ordered to promptly and fully comply with Brady v. Maryland, 373 U.S.
22    83 (1963), and its progeny, and disclose to the defense all information favorable to Mr.
23    Avenatti that is “material either to guilt or to punishment” and that is known to the
24    Government. Id. at 87. This obligation applies regardless of whether the information
25    would itself constitute admissible evidence. The Government shall disclose such
26    information to the defense promptly after its existence becomes known to the Government
27    so that the defense may make effective use of the information in the preparation of its case.
28
     Case 8:19-cr-00061-JVS Document 398-1 Filed 01/18/21 Page 2 of 4 Page ID #:5864




 1          As part of its disclosure obligations, the Government must also disclose any
 2    information that can be used to impeach the trial testimony of a Government witness
 3    within the meaning of Giglio v. United States, 405 U.S. 150 (1972), and its progeny. Such
 4    information must be disclosed sufficiently in advance of trial in order for the defendant to
 5    make effective use of it at trial or at such other time as the Court may order. To the extent
 6    any such information is presently known to the Government, it must be disclosed to the
 7    defense within ten (10) days of this Order.
 8          The Government’s disclosure obligations are continuing in nature and apply to
 9    materials that become known to the Government in the future. If information is subject to
10    disclosure pursuant to this Order, it must be disclosed regardless of whether the
11    Government credits the information.
12          In the event that the Government believes that compliance with this Order would
13    compromise witness safety, victim rights, national security, a sensitive law enforcement
14    technique, or any other substantial government interest, it may apply for a modification of
15    this Order.
16          For purposes of this Order, the “Government” includes all current or former federal,
17    state, and local prosecutors, and other law enforcement officers, who have participated in
18    the instant prosecution of, or in the investigation that led to the instant prosecution of, the
19    defendant. The Government has an affirmative obligation to seek from such sources all
20    information subject to disclosure under this Order.
21          If the Government fails to comply with this Order – in addition to ordering
22    production of the information – the Court may:
23
24
         (1) specify the terms and conditions of such production;

25       (2) grant a continuance;
26
         (3) impose evidentiary sanctions;
27
28       (4) impose sanctions on any responsible lawyer for the Government;
                                                  2
     Case 8:19-cr-00061-JVS Document 398-1 Filed 01/18/21 Page 3 of 4 Page ID #:5865




 1
         (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

 2       (6) enter any other order that is just under the circumstances.
 3
            Within ten (10) days of the issuance of the Order, the Government is directed to
 4
      fully comply with the substance of this Order and affirm their compliance in a writing
 5
      submitted to the Court and filed on the docket via ECF.
 6
 7
      So ordered.
 8
 9
      Dated: January___, 2021                        _______________________________
10
                                                     Hon. James V. Selna
11
                                                     U.S. District Judge
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                     3
     Case 8:19-cr-00061-JVS Document 398-1 Filed 01/18/21 Page 4 of 4 Page ID #:5866




 1                                 CERTIFICATE OF SERVICE
 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3    age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4    am not a party to the above-entitled action. I have caused, on January 18, 2021 service of
 5    the defendant’s:
 6                                      [PROPOSED] ORDER
 7
 8    on the following party, using the Court’s ECF system:
 9    AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
10    I declare under penalty of perjury that the foregoing is true and correct.
11    Executed on January 18, 2021
12                                            /s/ H. Dean Steward
13                                            H. Dean Steward
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                    4
